DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Curtis on 07/28/2021.

The application has been amended as follows:
Cancel Claim 14
Cancel Claim 22
Cancel Claim 23
Amend Claim 12 as follows:
12.	A dispenser container comprising an outer container and an inner container for receiving a fluid;
wherein the outer container and the inner container are formed from blow-moulded plastics, which do not form an integral connection with one another, and a first plastic from which the inner container is formed has a higher elasticity than a second 
wherein the inner container has a first outlet region and the outer container has a second outlet region, and wherein the first outlet region is able to be shifted relative to the second outlet region in an outlet direction;
the inner container comprises, on an outer face, at least one complementary first projection for sealing the pressure compensation opening, said projection projecting into the pressure compensation opening and being non-positively connected to the pressure compensation opening before a shift of the first outlet region relative to the second outlet region, and the first projection being released from the pressure compensation opening after the shift of the first outlet region; and 
wherein the first outlet region comprises a second projection, which extends substantially perpendicular to the outlet direction and, in the outlet direction, is at a first spacing from a top surface of the second outlet region before the shift of the first outlet region relative to the second outlet region and at a second spacing from the top surface of the second outlet region after the shift, the second spacing being less than the first spacing.
 Amend Claim 21 as follows:
21.	A device for manufacturing a dispenser container according to claim 12, comprising an outer container and an inner container for receiving a fluid, using a blow-
a.    a multi-component injection-moulding means for injecting on the preform which comprises at least two layers, wherein plastic of a first layer does not form an integral connection with the plastic of a second layer and the plastic of the first layer having a higher elasticity than the plastic of the second layer;
b.    an injection blow-moulding core, to which the layers which form the preform are applied;
c.    a first cavity for forming the first layer;
d.    a second cavity for forming a second layer, into which a slider core can be introduced;
e.    a slider core comprising at least one slider projection, which projects into the second cavity, the at least one slider projection, located in the second cavity, of the slider core recessing at least one region in the second layer, which region forms at least one pressure compensation opening in the outer container;
f.    a stretch-blowing means for stretch-blowing the preform, which is heated by an injection-moulding process and is at a working temperature required for the stretch-blowing, to form the dispenser container;
wherein the first cavity and the second cavity are formed in such a way that after the stretch-blowing it is possible to shift the first outlet region relative to the second outlet region and the first outlet region of the dispenser container comprises the second projection, which extends substantially perpendicular to an outlet direction;

wherein the first cavity comprises a second enlargement region for forming the second projection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed dispensing container and claimed device for manufacturing the claimed dispensing container is considered allowable because the configuration and production of the first and second projections that are formed for movement when the inner container shifts with respect to the outer container. In particular, the first projection being released from the pressure compensation opening after the shift of the first outlet region, and a second projection, which extends substantially perpendicular to the outlet direction and, in the outlet direction, is at a first spacing from a top surface of the second outlet region before the shift of the first outlet region relative to the second outlet region and at a second spacing from the top surface of the second outlet region after the shift, the second spacing being less than the first spacing. These features include the technical advantage of providing pressure compensation before fluid is actually withdrawn from the inner container, thus prepping the container for the eventual withdrawal. These features in combination with all other features recited in the rest of the independent and dependent claims are not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES P. CHEYNEY/           Primary Examiner, Art Unit 3754